Citation Nr: 0210332	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.  During the pendency of this appeal, the 
veteran's claims file was transferred to the RO in San Juan, 
the Commonwealth of Puerto Rico.  

The veteran's service connection claim for a psychiatric 
disorder was previously before the Board, and in a February 
2001 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDING OF FACT

The veteran is not shown to have a psychiatric disorder that 
is etiologically related to his active service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in the February 2001 Board remand.  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a March 1999 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in an April 
1999 statement of the case and supplemental statements of the 
case issued in May 2000 and April 2002, the RO notified the 
veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claim for 
service connection.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as VA outpatient 
treatment reports.  In addition, the veteran was afforded a 
VA examination in December 2001.  All known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot.

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

This appeal arises out of the veteran's claim that his 
psychiatric disorder had its onset during active service, and 
that service connection is therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  That an 
injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).

The Board notes further, that personality disorders are not 
diseases or injuries within applicable legislation.  
38 C.F.R. § 3.303(c) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran's service medical records are included in the 
claims file.  The veteran's January 1968 induction 
examination contained no complaints, treatment, or diagnosis 
of a psychiatric disorder or any pertinent psychiatric 
symptomatology.  In March 1968, the veteran was hospitalized 
and diagnosed with meningococcemia, suspected, not proven.  
During that hospitalization, the veteran developed 
incapacitating headaches.  In May 1969, the veteran reported 
that his headaches had continued and were severe.  It was 
also noted that the veteran had auditory and visual 
hallucinations with suicidal tendencies.  A subsequent 
treatment report diagnosed the veteran with acute brain 
syndrome associated with meningococcemia and stated that he 
was having a "depressive reaction."  While hospitalized in 
June 1969, the veteran complained of dizziness, severe 
headaches, numbness in his hands, sleepiness, nausea, and 
abdominal pains.  One notation indicates that the veteran's 
meningococcemia was never verified by culture.  A psychiatric 
consultation revealed that the veteran was depressed with 
moderate psychomotor retardation, anorexia, insomnia, 
infrequent nightmares, and a saddened mood.  No thought 
disorder, hallucinations, delusions, or suicidal ideations 
were found, though passive dependent personality traits were 
observed.  A trial dosage of Elavil was prescribed to 
determine if the headaches were the basis of the depression 
or symptomatic of the depression.  No evidence of organicity 
was found.  Ultimately, the veteran was diagnosed with 
headaches, muscle tension, passive dependent personality 
disorder, and mild depression.  It was noted that the 
veteran's depression did not exist prior to enlistment.  On 
his December 1969 Report of Medical History, the veteran 
denied having "depression or excessive worry" or "nervous 
trouble of any sort."  In addition, his separation 
examination showed no complaints, treatment, or diagnosis of 
a psychiatric disorder. 

An October 1976 VA outpatient treatment report is of record.  
The veteran sought treatment for work-related problems that 
caused him stress.  He felt that the stress carried over to 
his familial relationships.  The veteran was diagnosed with 
anxiety and depression.  The etiology of these disorders was 
not noted. 

During a December 1982 neurological examination for 
headaches, the veteran reportedly appeared depressed.  He was 
diagnosed with vascular headaches precipitated by stress.  No 
psychiatric disorder was diagnosed.  

VA outpatient treatment reports, dated November 1997 to 
November 1999, are of record.  During that time, the veteran 
complained of stress, depression, low energy, paranoia, 
sadness, decreased appetite, and poor concentration.  He 
denied having any psychotic symptomatology such as 
hallucinations or suicidal or homicidal ideations.  The 
veteran was diagnosed with various disorders including, major 
depression, adjustment disorder with a depressed mood, and 
major affective disorder.  The etiology of these disorders 
was not noted. 

The veteran was provided with a VA examination for 
neurological disorders in June 1998.  At that time, he 
asserted that he was being treated for depression and "other 
psychiatric problems," and had been prescribed several 
medications.  Upon examination, the veteran was found to have 
some slowness of movement and thought, and his affect was 
depressed.  The examiner stated that it was unclear whether 
his depression was related to his psychiatric disorder or 
resulted from the prescribed medications. 

An April 1999 letter from the Brooklyn VAMC stated that the 
veteran had been receiving psychiatric treatment there since 
December 1997.  He carried a diagnoses of major depressive 
episode with the possibly of a psychosis or schizotypal 
personality disorder.  No statement regarding the etiology of 
these disorders was given.  

The veteran was afforded a VA hearing in October 1999.  He 
reported that he had been evaluated by a psychiatrist during 
active service and had been told that he had suffered a 
nervous breakdown.  The veteran stated that he continued to 
receive psychiatric treatment following service, and asserted 
that his current problems with depression were the same 
problems he suffered during active service. 

VA outpatient treatment reports, dated May 2000 to April 
2002, are of record.  During that time, the veteran 
complained of sadness, restlessness, lack of energy, social 
isolation, insomnia, and difficulty adapting to life with his 
family after six years of incarceration.  He was subsequently 
treated for substance abuse, anxiety, and the effects of 
imprisonment on his personality.  It was noted that the 
veteran's response to his prescribed medication was adequate, 
but insufficient to work through the bitterness of losing his 
freedom in the military draft and then in jail.  He was 
diagnosed with depression, not otherwise specified.  No 
specific etiology was listed for his depression.

The veteran was afforded a VA examination in October 2001.  
The claims file was reviewed in conjunction with the 
examination.  In reporting the veteran's medical history 
following service, the examiner noted that the veteran had 
initially been treated in 1976 for work-related problems that 
caused stress at home.  The next evidence of psychiatric 
treatment occurred in 1997, with continuing outpatient 
treatment to the present.  Following a mental status 
examination, the examiner diagnosed the veteran a substance-
induced mood disorder and an Axis II personality disorder, 
not otherwise specified, with passive aggressive and 
borderline features.  The examiner stated that the veteran's 
depression over the years had been provoked by very specific 
problems or situations and had no relationship to his active 
service.  Specifically, she maintained that the veteran's 
depressive symptomatology were not found to be chronic in 
nature, were mostly in response to a specific situation, and 
"not likely" related to his active service.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims and finds that the 
preponderance of the evidence is against his service 
connection claim for a psychiatric disorder.  The veteran's 
December 1969 separation examination contained no evidence of 
complaints, treatment, or diagnosis of any psychiatric 
disorder or psychiatric symptomatology existing during 
service.  No psychiatric abnormalities were noted.  In 
addition, on contemporaneous Report of Medical History, the 
veteran specifically denied having "depression or excessive 
worry," or "nervous trouble of any sort."  Following 
service, the medical evidence of record shows that the 
veteran next complained of psychiatric symptomatology in 
October 1976, nearly 7 years after service.  While the 
veteran was diagnosed with anxiety and depression, the 
examiner did not link his disorders to active service.  

The record next contains medical evidence of psychiatric 
treatment in 1997, almost 30 years after service.  While the 
veteran continued to receive outpatient care for psychiatric 
symptomatology, no examiner related his disorder back to 
active service.  The October 2001 VA examiner reviewed the 
claims file and all included medical evidence of record.  She 
specifically noted the veteran's in-service medical treatment 
and reported his June 1969 hospitalization.  However, 
following a complete review of his medical history and a 
psychiatric evaluation, she determined that the veteran's 
psychiatric disorder was unrelated to his active service.  
She maintained that the veteran's treatment for depression 
had been precipitated by very specific problems or situations 
occurring in his life.  In particular, when treated during 
service, he had been experiencing severe headaches; the 1976 
treatment was preceded by his work-related stress; and his 
1997 treatment occurred following his release from 
incarceration.  In her opinion, the veteran's psychiatric 
disorder has "no relationship" to his active service as his 
symptoms are not found to be chronic in nature, and have 
mostly been in response to specific situations in his life.  

As the evidence fails to show that a psychiatric disorder was 
incurred in or aggravated by active service, and as no 
physician has linked the veteran's disorder to service, 
service connection is not warranted.

Based on the foregoing, the Board finds that the medical 
evidence does not indicate that it is as likely as not that 
the veteran's psychiatric disorder had its onset during 
service.  The Board does not doubt the veteran's sincere 
belief in his service connection claim, but the veteran is 
not a medical professional competent to render an opinion on 
matters of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for a psychiatric disorder is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

